891 F.2d 287
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phillip PARHAM, Plaintiff-Appellant,v.Edward K. WASHINGTON, Defendant-Appellee.
No. 89-6742.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 25, 1989.Decided:  Nov. 24, 1989.Rehearing and Rehearing In Banc Denied Dec. 18, 1989.

Phillip Parham, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General and Lacy Herman Thornburg, Office of the Attorney General of North Carolina, for appellee.
Before DONALD RUSSELL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Phillip Parham appeals from the district court's order granting summary judgment against his 42 U.S.C. § 1983 claim.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Also, Parham's motion for appointment of counsel is denied.


2
In addition to the reasoning of the district court, we note that any injunctive and declaratory relief sought by Parham is not appropriate since he has been convicted and sentenced.   He no longer suffers under the complained of conditions and therefore his complaint is moot.   See Inmates v. Owens, 561 F.2d 560 (4th Cir.1977).   Moreover, although Parham's amended complaint should have been addressed by the district court as no responsive pleadings had been filed, see Fed.R.Civ.P. 15(a);  6 C. Wright & A. Miller, Federal Practice and Procedure § 1483, at 411-12, this omission was harmless.   Judge Helms was entitled to judicial immunity, for the reasons stated by the district court, and Parham's attorney was not acting under color of state law.   Polk County v. Dodson, 454 U.S. 312 (1981).


3
Accordingly, we affirm the district court's order.   Parham v. Washington, CA-89-98-CRT-L (E.D.N.C. July 11, 1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.